Exhibit 10.12

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (“Agreement”) dated as of June 6, 2007, is executed by
BEHRINGER HARVARD CORDILLERA, LLC, a Delaware limited liability company, having
an address at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001, Attn: Asset
Manager (“Grantor”), in favor of and for the benefit of BEHRINGER HARVARD
OPPORTUNITY OP I, LP, a Texas limited partnership (“Lender”), with reference to
the following facts:

RECITALS

A.            Pursuant to that certain Note and Deed of Trust of even date
herewith between Grantor and Lender (as such agreement may from time to time be
extended, modified, renewed, restated, supplemented or amended, the “Loan
Documents”), Lender is making a loan to Grantor (the “Loan”) in the aggregate
principal amount of $26,250,000.00.

B.            As a condition to the making of the Loan, Grantor is required to
enter into this Agreement and pledge certain Collateral (as hereinafter defined)
to Lender for the purpose of securing Grantor’s obligations under the Loan
Documents under the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in order to induce Lender to make the Loan, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Grantor hereby represents, warrants, covenants, agrees, assigns
and grants as follows:

1.             Definitions.  Terms defined in the Uniform Commercial Code in
effect in the state of Colorado (as amended, the “Colorado Uniform Commercial
Code”) and not otherwise defined in this Agreement shall have the meanings
defined for those terms in the Colorado Uniform Commercial Code.  As used in
this Agreement, the following terms shall have the meanings respectively set
forth after each:

“Agreement” means this Security Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.

“Collateral” means and includes all present and future right, title and interest
of Grantor, in or to any property or assets whatsoever, and all rights and
powers of Grantor, to transfer any interest in or to any property or assets
whatsoever, whether now or hereafter acquired and wherever the same may from
time to time be located, including, without limitation, any and all of the
following property:

(a)           All present and future accounts, accounts receivable, agreements,
contracts, leases, contract rights, payment intangibles, rights to payment,
instruments, documents, chattel paper (whether tangible or electronic),
promissory notes, security agreements, guaranties, letters of credit,
letter-of-credit rights, undertakings, surety bonds, insurance policies (whether
or not required by the terms of the Loan Documents),

1


--------------------------------------------------------------------------------


commercial tort claims, notes and drafts, any rights from or through any federal
or state government agency or program, and all forms of obligations owing to
Grantor or in which Grantor may have any interest, however created or arising
and whether or not earned by performance;

(b)           All present and future general intangibles, all tax refunds of
every kind and nature to which Grantor now or hereafter may become entitled,
however arising, all other refunds, and all deposits, credits, reserves, loans,
royalties, cost savings, deferred payments, goodwill, choses in action,
liquidated damages, rights to indemnification, trade secrets, computer programs,
software, customer and supplier lists, trademarks (including any applications
therefor), tradenames, patents (including any applications therefor), licenses,
copyrights (including any applications therefor), technology, processes,
proprietary information, rights to or in employee or other pension, retirement
or similar plans and the assets thereof, retained and unearned insurance
premiums, rights and claims under insurance policies, and all insurance proceeds
of which Grantor is a beneficiary;

(c)           Whether characterized as accounts, general intangibles, rents or
otherwise, all present and future rents (including, without limitation, prepaid
rents, fixed, additional and contingent rents), rent equivalents, room rates,
royalties (including all oil and gas or other mineral royalties and bonuses),
accounts, issues, profits, receipts, earnings, revenues, income, tangible or
intangible benefits derived from the operation of a business and the fees,
charges, accounts or other payments for the use or occupancy of rooms and other
public facilities in hotels, motels or other lodging facilities and whether paid
by cash or credit, including, without limitation, security and other deposits,
occupancy charges, hotel room charges, cabana charges, spa charges, golf course
fees and charges, food and beverage revenues, bar and mini-bar revenues, room
service revenues, vending machine revenues, banquet room revenues, meeting room
revenues, revenues from recreational facilities, merchandise sales revenues,
parking charges, maintenance, common area, tax, insurance, utility and service
charges and contributions, instruction fees, membership charges, restaurant and
snack bar revenues;

(d)           All present and future deposit accounts of Grantor, including,
without limitation, any demand, time, savings, passbook or like account
maintained by Grantor with any bank, savings and loan association, credit union
or like organization, and all money, cash and cash equivalents of Grantor,
whether or not deposited in any such deposit account;

(e)           All present and future goods, including, without limitation, all
consumer goods, farm products, equipment, catalogs, machinery, tools, molds,
dies, furniture, furnishings, fixtures, trade fixtures, motor vehicles,
aircraft, documented and undocumented vessels, ships and other watercraft, and
all other goods used in connection with or in the conduct of Grantor’s business,
including all goods as defined in Section 9-102(44) of the Uniform Commercial
Code;

(f)            All present and future inventory and merchandise, including,
without limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all raw materials, work in process and
finished goods, all

2


--------------------------------------------------------------------------------


packing materials, supplies and containers relating to or used in connection
with any of the foregoing, and all bills of lading, warehouse receipts or
documents of title relating to any of the foregoing;

(g)           All present and future accessions, appurtenances, components,
repairs, repair parts, spare parts, replacements, substitutions, additions,
issue and/or improvements to or of or with respect to any of the foregoing;

(h)           All present and future books and records, including, without
limitation, books of account and ledgers of every kind and nature, all
electronically recorded data relating to Grantor or the business thereof, all
receptacles and containers for such records, and all files and correspondence;

(i)            All present and future stocks, investment property, bonds,
debentures, securities (whether certificated or uncertificated), security
entitlements, securities accounts, commodity contracts, commodity accounts,
subscription rights, options, warrants, puts, calls, certificates, investment
property, partnership interests, limited liability company membership or other
interests, joint venture interests, certificates of deposit, investments and/or
brokerage accounts and all rights, preferences, privileges, dividends,
distributions, redemption payments, or liquidation payments with respect
thereto;

(j)            All other present and future tangible and intangible property of
Grantor;

(k)           All present and future rights, remedies, powers and/or privileges
of Grantor with respect to any of the foregoing, including the right to make
claims thereunder or with respect thereto; and

(l)            Any and all proceeds and products of any of the foregoing,
including, without limitation, all money, accounts, payment intangibles, general
intangibles, deposit accounts, promissory notes, documents, instruments,
certificates of deposit, chattel paper, investment property,
letter-of-credit-rights, goods, insurance proceeds, and any other tangible or
intangible property received upon the sale or disposition of any of the
foregoing.

“Obligations” means any and all present and future advances to, and debts,
liabilities, obligations, covenants and duties of Grantor or any other party
related to any of the foregoing arising under any Loan Document or otherwise
with respect to the Loan, in each case, whether due or to become due, matured or
unmatured, liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues after the commencement of any bankruptcy or insolvency
proceeding by or against Grantor or any other party related to any of the
foregoing.

2.             Further Assurances.  At any time and from time to time at the
request of Lender and the expense of Grantor, Grantor shall promptly execute or
consent to the filing of and deliver to Lender all such financing statements and
other instruments and documents in form and

3


--------------------------------------------------------------------------------


substance reasonably satisfactory to Lender as shall be necessary or Lender
shall reasonably deem desirable to fully create and perfect Lender’s security
interests granted pursuant to Section 3 of this Agreement, including, without
limitation, financing statements covering all assets of Grantor.  Grantor agrees
that at any time, and from time to time, at its sole expense, Grantor shall
promptly execute, deliver and file or record all further financing statements,
instruments and documents, and will take all further actions that may be
necessary or desirable, or that Lender reasonably may request, in order to
perfect and protect any pledge or security interest granted hereby or to enable
Lender to exercise and enforce its rights and remedies hereunder with respect to
any Collateral and to preserve and protect the Collateral, including, without
limitation, payment prior to delinquency of all taxes, assessments and other
charges imposed on or relating to the Collateral, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or to the
extent that the failure to make such payment would not reasonably be expected to
have a material adverse effect.  At any time and from time to time, Lender shall
be entitled to file or record any or all such financing statements, instruments
and documents held by it, and any or all such further financing statements,
documents and instruments, and to take all such other actions, as Lender may
deem appropriate to perfect and to maintain perfected the security interests
granted in Section 3 of this Agreement.  With respect to any Collateral
consisting of certificated securities, instruments, documents, certificates of
title or the like, as to which Lender’s security interest need be perfected by,
or the priority thereof need be assured by, possession of such Collateral,
Grantor will upon demand of Lender deliver possession of same in pledge to
Lender.  With respect to any Collateral consisting of securities, instruments,
partnership, joint venture or limited liability company interests, other
investments or the like, Grantor hereby consents and agrees (a) to notify any
securities intermediary, depositary institution or other bailee therefor, and
any issuer thereof, obligor thereon or registrar, transfer agent or trustee
thereof, of the security interest of Lender therein, (b) to use commercially
reasonable efforts to require any such party to execute and deliver to Lender
such acknowledgments, instruments, control agreements or other agreements as may
be necessary for Lender to maintain the perfection of such security interest;
and (c) that any such party shall be entitled to accept the provisions of this
Agreement as conclusive evidence of the right of Lender to effect any transfer
or exercise any right hereunder or with respect to any such Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by Grantor or any other Person to such issuers or such obligors
or to any such registrar or transfer agent or trustee.

3.             Security Agreement.  For valuable consideration, Grantor hereby
assigns and pledges to Lender, and grants to Lender a security interest in, all
presently existing and hereafter acquired Collateral, together with all
products, proceeds, dividends, redemption payments, liquidation payments, cash,
instruments and other property, and any and all rights, titles, interests,
privileges, benefits and preferences, in each case appertaining or incidental to
the Collateral, as security for the timely payment and performance of the
obligations under the Loan Document (the “Obligation”), and each of them.  Until
this Agreement and the obligations of Grantor hereunder are released in
accordance with Section 22 hereof, this Agreement is a continuing and
irrevocable agreement and all the rights, powers, privileges and remedies
hereunder shall apply to any and all Obligations, including those arising under
successive transactions which shall either continue the Obligations, increase or
decrease them, or from time to time create new Obligations after all or any
prior Obligations have been satisfied, and

4


--------------------------------------------------------------------------------


notwithstanding the bankruptcy of Grantor or any other Person or other event or
proceeding affecting any Person.

4.             Intentionally Omitted.

5.             Partial Releases of Collateral.  Collateral that is required to
be released from the pledge and security interest created by this Agreement in
order to permit Grantor to (a) comply with its obligations to the maker of any
instrument that constitutes Collateral, if any, or (b) take any other action
permitted under the Loan Documents or otherwise consented to by Lender shall be
so released by Lender at such times and to the extent necessary to permit
Grantor to consummate such permitted transactions promptly following Lender’s
receipt of written request therefor by Grantor specifying the purpose for which
release is requested and such further certificates or other documents as Lender
reasonably shall request in its discretion to confirm that Grantor is permitted
to consummate such permitted transaction and, if applicable, to confirm Lender’s
replacement Lien on appropriate collateral.  Lender, at the expense of Grantor,
shall promptly redeliver all such Collateral and shall execute and deliver to
Grantor all such documents requested by Grantor that are reasonably necessary to
release such Collateral of record whenever Grantor shall be entitled to the
release thereof in accordance with this Agreement or this Section.

6.             Incorporation of Representations, Warranties, Covenants and Other
Provisions of Loan Documents.  Grantor further represents, warrants and
covenants that: (a) Grantor owns the sole, full and clear title to all of the
existing Collateral and Grantor has the right and power to grant the security
interests granted hereunder; (b) Grantor will pay, prior to delinquency, all
taxes, charges, Liens and assessments against the Collateral except such as are
timely contested in good faith in accordance with the terms and provisions of
the Loan Documents or those that are immaterial so long as no material property
of Grantor is in jeopardy of being seized, levied upon or forfeited, and upon
its failure to pay or so contest such taxes, charges, Liens and assessments,
Lender at its option may pay any of them, and Lender shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same;
(c) Grantor will not use, or permit to be used, the Collateral for any unlawful
purpose or in violation of any Legal Requirement, nor used in any way that will
void or impair any insurance required to be carried in connection therewith;
(d) Grantor will, to the extent consistent with good business practice, keep the
Collateral in reasonably good repair, working order and condition, and from time
to time make all needful and proper repairs, renewals, replacements, additions
and improvements thereto and, as appropriate and applicable, will otherwise deal
with such portion of the Collateral in all such ways as are considered good
practice by owners of like property; (e) Grantor will promptly notify Lender in
writing in the event of any substantial or material damage to the Collateral
from any source whatsoever, and, except for the disposition of collections and
other proceeds of the Collateral permitted by Section 8 hereof or by the Loan
Documents, Grantor will not remove or knowingly permit to be removed any part of
the Collateral from its place of business without the prior written consent of
Lender, except for such items of the Collateral as are removed in the ordinary
course of business or in connection with any transaction or disposition
otherwise permitted by the Loan Documents and (f) in the event Grantor changes
its name or its address as either are set forth herein or in the Loan Documents,
or its location as a registered organization within the meaning of the Uniform
Commercial Code, Grantor will notify Lender of such name, address and/or
location change at least thirty (30) days prior to its effective date.

5


--------------------------------------------------------------------------------


7.             Lender’s Rights Re Collateral.  At any time (whether or not an
Event of Default has occurred), without notice or demand and at the expense of
Grantor, Lender may, to the extent it may be necessary or desirable to protect
the security hereunder, but Lender shall not be obligated to, perform any
obligation of Grantor under this Agreement or any obligation of any other Person
under the Loan Documents.  At any time and from time to time, at the expense of
Grantor, Lender may, to the extent it may be necessary or desirable to protect
the security hereunder, but Lender shall not be obligated to: (i) notify
obligors on the Collateral that the Collateral has been assigned to Lender; and
(ii) at any time and from time to time request from obligors on the Collateral,
in the name of Grantor or in the name of Lender, information concerning the
Collateral and the amounts owing thereon.  Grantor shall maintain books and
records pertaining to the Collateral in such detail, form and scope as Lender
shall reasonably require consistent with Lender’s interests hereunder.  Grantor
shall at any time, at Lender’s request, mark the Collateral and Grantor’s ledger
cards, books of account and other records relating to the Collateral with
appropriate notations reasonably satisfactory to Lender disclosing that they are
subject to Lender’s security interests.  Lender shall at all reasonable times on
reasonable prior notice have full access to and the right to audit any and all
of Grantor’s books and records pertaining to the Collateral, and to confirm and
verify the value of the Collateral and to do whatever else Lender reasonably may
deem necessary or desirable to protect its interests.  Lender shall be under no
duty or obligation whatsoever to take any action to preserve any rights of or
against any prior or other parties in connection with the Collateral, to
exercise any voting rights or managerial rights with respect to any Collateral,
whether or not an Event of Default shall have occurred, or to make or give any
presentments, demands for performance, notices of non-performance, protests,
notices of protests, notices of dishonor or notices of any other nature
whatsoever in connection with the Collateral or the Obligations except as such
notices are expressly required under this Agreement.  Lender shall be under no
duty or obligation whatsoever to take any action to protect or preserve the
Collateral or any rights of Grantor therein, or to make collections or enforce
payment thereon, or to participate in any foreclosure or other proceeding in
connection therewith.

8.             Collections on the Collateral.  Notwithstanding anything to the
contrary herein, Grantor shall have the right to use and to continue to make
collections on and receive dividends and other proceeds of all of the Collateral
in the ordinary course of business so long as no Event of Default shall have
occurred and be continuing.  Upon the occurrence and during the continuance of
an Event of Default, at the option of Lender, Grantor’s right to make
collections on and receive dividends and other proceeds of the Collateral and to
use or dispose of such collections and proceeds shall terminate, and any and all
dividends, proceeds and collections, including all partial or total prepayments,
then held or thereafter received on or on account of the Collateral will be held
or received by Grantor in trust for Lender and immediately delivered in kind to
Lender.  Any remittance received by Grantor from any Person shall be presumed to
relate to the Collateral and to be subject to Lender’s security interests.  Upon
the occurrence and during the continuance of an Event of Default, Lender shall
have the sole right at all times to receive, receipt for, endorse, assign,
deposit and deliver, in the name of Lender or in the name of Grantor, any and
all checks, notes, drafts and other instruments for the payment of money
constituting proceeds of or otherwise relating to the Collateral; and Grantor
hereby authorizes Lender to affix, by facsimile signature or otherwise, the
general or special endorsement of it, in such manner as Lender shall deem
advisable, to any such instrument in the event the same has been delivered to or
obtained by Lender without appropriate endorsement, and Lender and any

6


--------------------------------------------------------------------------------


collecting bank are hereby authorized to consider such endorsement to be a
sufficient, valid and effective endorsement by Grantor, to the same extent as
though it were manually executed by the duly authorized officer of Grantor,
regardless of by whom or under what circumstances or by what authority such
facsimile signature or other endorsement actually is affixed, without duty of
inquiry or responsibility as to such matters, and Grantor hereby expressly
waives demand, presentment, protest and notice of protest or dishonor and all
other notices of every kind and nature with respect to any such instrument.

9.             Possession of Collateral by Lender.  Upon the occurrence and
during the continuance of an Event of Default, whenever any of the Collateral is
in Lender’s possession, custody or control, Lender may use, operate and consume
the Collateral, whether for the purpose of preserving and/or protecting the
Collateral, or for the purpose of performing any of Grantor’s obligations with
respect thereto, or otherwise.  Lender may at any time deliver or redeliver the
Collateral or any part thereof to Grantor, and the receipt of any of the same by
Grantor shall be complete and full acquittance for the Collateral so delivered,
and Lender thereafter shall be discharged from any liability or responsibility
therefor.  So long as Lender exercises reasonable care with respect to any
Collateral in its possession, custody or control, Lender shall have no liability
for any loss of or damage to such Collateral, and in no event shall Lender have
liability for any diminution in value of any Collateral occasioned by economic
or market conditions or events.  Lender shall be deemed to have exercised
reasonable care within the meaning of the preceding sentence if the Collateral
in the possession, custody or control of Lender is accorded treatment
substantially equal to that which Lender accords its own property, it being
understood that Lender shall not have any responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not Lender has or is
deemed to have knowledge of such matters, or (b) taking any necessary steps to
preserve rights against any Person with respect to any Collateral.

10.           Events of Default.  There shall be an event of default (an “Event
of Default”) hereunder upon the occurrence and during the continuance of an
Event of Default under the Loan Documents and/or upon the occurrence of any
breach of Section 13 hereof.

11.           Intentionally Omitted.

12.           Rights Upon Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, Lender shall have, in any jurisdiction where
enforcement hereof is sought, in addition to all other rights and remedies that
Lender may have under applicable law or in equity or under this Agreement
(including, without limitation, all rights set forth in Section 7 hereof) or
under any other Loan Document, all rights and remedies of a secured party under
the Colorado Uniform Commercial Code and, in addition, the following rights and
remedies, all of which may be exercised with or without notice to Grantor and
without affecting the obligations of Grantor hereunder or under any other Loan
Document, or the enforceability of the Liens created hereby: (a) to foreclose
the Liens created hereunder or under any other agreement relating to any
Collateral by any available judicial procedure or without judicial process;
(b) to enter any premises where any Collateral may be located for the purpose of
securing, protecting, inventorying, appraising, inspecting, repairing,
preserving, storing, preparing, processing, taking possession of or removing the
same; (c) to sell, assign, lease or otherwise dispose of any Collateral or any
part thereof, either at public or private sale or at any broker’s board, in lot
or in

7


--------------------------------------------------------------------------------


bulk, for cash, on credit or otherwise, with or without representations or
warranties and upon such terms as shall be acceptable to Lender; (d) to notify
obligors on the Collateral that the Collateral has been assigned to Lender and
that all payments thereon are to be made directly and exclusively to Lender;
(e) to renew, extend, modify, amend, accelerate, accept partial payments on,
make allowances and adjustments and issue credits with respect to, release,
settle, compromise, compound, collect or otherwise liquidate, on terms
acceptable to Lender, in whole or in part, the Collateral and any amounts owing
thereon or any guaranty or security therefor; and to give all consents, waivers
and ratifications with respect to the Collateral and exercise any other rights
(including voting rights), powers and remedies and otherwise act with respect
thereto as if Lender were the owner thereof; (f) to collect by legal proceedings
or otherwise all dividends, distributions, interest, principal or other sums now
or hereafter payable upon or on account of the Collateral; (g) to cause the
Collateral to be registered in the name of Lender, as legal owner; (h) to enter
into any extension, reorganization, deposit, merger or consolidation agreement,
or any other agreement relating to or affecting the Collateral, and in
connection therewith Lender may deposit or surrender control of the Collateral
or accept other property in exchange for the Collateral; (i) to settle,
compromise or release, on terms acceptable to Lender, in whole or in part, any
amounts owing on the Collateral and any disputes with respect thereto; (j) to
extend the time of payment, make allowances and adjustments and issue credits in
connection with the Collateral in the name of Lender or in the name of Grantor;
(k) to enforce payment and prosecute any action or proceeding with respect to
any or all of the Collateral and take or bring, in the name of Lender or in the
name of Grantor, any and all steps, actions, suits or proceedings deemed by
Lender necessary or desirable to effect collection of or to realize upon the
Collateral, including any judicial or nonjudicial foreclosure thereof or
thereon, and Grantor specifically consents to any nonjudicial foreclosure of any
or all of the Collateral or any other action taken by Lender which may release
any obligor from personal liability on any of the Collateral, and, to the extent
allowable by law, Grantor waives any right not expressly provided for in this
Agreement to receive notice of any public or private judicial or non-judicial
sale or foreclosure of any security or any of the Collateral; and any money or
other property received by Lender in exchange for or on account of the
Collateral covered by this Agreement, whether representing collections or
proceeds of Collateral, and whether resulting from voluntary payments or
foreclosure proceedings or other legal action taken by Lender or Grantor, may be
applied by Lender, subject to the provisions of the Loan Documents, without
notice to Grantor to the Obligations in such order and manner as Lender in its
sole discretion shall determine in accordance with applicable Laws; (l) to take
possession of the Collateral with or without judicial process; (m) to insure,
process and preserve the Collateral; (n) to endorse, in the name of Grantor, all
checks, notes, drafts, money orders, instruments and other evidences of payment
relating to the Collateral; (o) to exercise all rights, remedies, powers or
privileges provided under the Loan Documents to transfer any or all of the
Collateral into the name of Lender or its nominee or nominees; (p) to remove,
from any premises where the same may be located, the Collateral and any and all
documents, instruments, files and records, and any receptacles and cabinets
containing the same, relating to the Collateral, and Lender may, at the cost and
expense of Grantor, use such of its supplies, equipment, facilities and space at
its places of business as may be necessary or appropriate to properly
administer, process, store, control, prepare for sale or disposition and sell or
dispose of the Collateral or to properly administer and control the handling of
collections and realizations thereon, and Lender shall be deemed to have a
rent-free tenancy of any premises of Grantor for such purposes and for such
periods of time as reasonably

8


--------------------------------------------------------------------------------


required by Lender; (q) to receive, open and dispose of all mail addressed to
Grantor and notify postal authorities to change the address for delivery thereof
to such address as Lender may designate; provided that Lender agrees that it
will promptly deliver over to Grantor such opened mail as does not relate to the
Collateral; and (r) to exercise all other rights, powers, privileges and
remedies of an owner of the Collateral; all at Lender’s sole option and as
Lender in its sole discretion to the extent allowable by law may deem
advisable.  Grantor will, at Lender’s request, assemble the Collateral (or any
part thereof, as requested) and make it available to Lender at places which
Lender may designate, whether at the premises of Grantor or elsewhere, and will
make available to Lender, free of cost, all premises, equipment and facilities
of Grantor for the purpose of Lender’s taking possession of the Collateral or
storing same or removing or putting the Collateral in salable form or selling or
disposing of same.

Upon the occurrence and during the continuance of an Event of Default, Lender
also shall have the right, without notice or demand, either in person, by agent
or by a receiver to be appointed by a court (and Grantor hereby expressly
consents upon the occurrence and during the continuance of an Event of Default
to the appointment of such a receiver), and without regard to the adequacy of
any security for the Obligations, to take possession of the Collateral or any
part thereof and to collect and receive the rents, issues, profits, income and
proceeds thereof.  Taking possession of the Collateral shall not cure or waive
any Event of Default or notice thereof or invalidate any act done pursuant to
such notice.  The rights, remedies and powers of any receiver appointed by a
court shall be as ordered by said court.

Any public or private sale or other disposition of the Collateral pursuant to
this Section 12 may be held at any office of Lender, or at Grantor’s place of
business, or at any other place permitted by applicable Law, and without the
necessity of the Collateral’s being within the view of prospective purchasers. 
Lender may direct the order and manner of sale of the Collateral, or portions
thereof, as it in its reasonable discretion may determine, and Grantor expressly
waives any right to direct the order and manner of sale of any Collateral. 
Lender, or any Person on Lender’s behalf, may bid and purchase at any such sale
or other disposition.  The net cash proceeds resulting from the collection,
liquidation, sale, lease or other disposition of the Collateral shall be
applied, first, to the expenses (including reasonable attorneys’ fees and
disbursements) of retaking, holding, storing, processing and preparing for sale
or lease, selling, leasing, collecting, liquidating and the like, and then,
subject to the provisions of the Loan Documents, to the satisfaction of the
Obligations in such order as shall be determined by Lender in its sole and
absolute discretion.  Grantor and any other Person then obligated therefor shall
pay to Lender on demand any deficiency with regard thereto which may remain
after such sale, disposition, collection or liquidation of the Collateral. 
Notwithstanding the foregoing or any other provision contained in this
Agreement, the remedies provided by this Agreement shall in no way include the
right to take any action in contravention of applicable laws.  In connection
with any public or private sale of the Collateral, Lender shall give Grantor at
least ten (10) days prior written notice of the time and place of any public
sale of the Collateral or of the time after which any private sale or other
intended disposition may be made.

With respect to any Collateral consisting of securities, partnership interests,
joint venture interests, limited liability company interests, Investments or the
like, and whether or not any of such Collateral has been effectively registered
under the Securities Act of 1933, as amended, or other applicable Laws, Lender
may, in its sole and absolute discretion, subject to

9


--------------------------------------------------------------------------------


compliance with the requirements of applicable Laws, sell all or any part of
such Collateral at private sale in such manner and under such circumstances as
Lender may deem necessary or advisable in order that the sale may be lawfully
conducted.  Without limiting the foregoing, Lender may (i) approach and
negotiate with a limited number of potential purchasers, and (ii) restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing such Collateral for their own account for investment and not
with a view to the distribution or resale thereof.  In the event that any such
Collateral is sold at private sale, Grantor agrees that if such Collateral is
sold for a price which Lender in good faith believes to be reasonable under the
circumstances then existing, then, subject to Section 9-615(f) of the Uniform
Commercial Code, if and to the extent same is not waivable, (a) the sale shall
not be deemed to be commercially unreasonable by reason of price, (b) Grantor
shall not be entitled to a credit against the Obligations in an amount in excess
of the purchase price, and (c) Lender shall not incur any liability or
responsibility to Grantor in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale.  Grantor recognizes that a ready market may not exist for such
Collateral if it is not regularly traded on a recognized securities exchange,
and that a sale by Lender of any such Collateral for an amount substantially
less than a pro rata share of the fair market value of the Issuer’s assets minus
liabilities may be commercially reasonable in view of the difficulties that may
be encountered in attempting to sell a large amount of such Collateral that is
privately traded.

Unless the Collateral is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, Lender will send or
otherwise make available to Grantor, such notice as may be required by the
Colorado Uniform Commercial Code of the time and place of any public sale
thereof or of the time on or after which any private sale thereof is to be
made.  Grantor expressly waives any right to receive notice of any public or
private sale of any Collateral or other security for the Obligations except as
expressly provided for in this Section 12.

Upon consummation of any sale of Collateral hereunder, Lender shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
Collateral so sold absolutely free from any claim or right upon the part of
Grantor or any other Person, and Grantor hereby waives (to the extent permitted
by applicable Laws) all rights of redemption, stay and appraisal which it now
has or may at any time in the future have under any rule of Law or statute now
existing or hereafter enacted.  If the sale of all or any part of the Collateral
is made on credit or for future delivery, Lender shall not be required to apply
any portion of the sale price to the Obligations until such amount actually is
received by Lender, and any Collateral so sold may be retained by Lender until
the sale price is paid in full by the purchaser or purchasers thereof.  Lender
shall not incur any liability in case any such purchaser or purchasers shall
fail to pay for the Collateral so sold, and, in case of any such failure, the
Collateral may be sold again.

13.           Transfers and Other Liens.  Grantor agrees that, except as
permitted under the Loan Documents, it will not (a) sell, assign, exchange,
transfer or otherwise dispose of, or contract to sell, assign, exchange,
transfer or otherwise dispose of, or grant any option with respect to, any of
the Collateral, (b) create or permit to exist any Lien upon or with respect to
any of the Collateral, except for Liens in favor of Lender or Permitted
Encumbrances or (c) take any

10


--------------------------------------------------------------------------------


action with respect to the Collateral that is inconsistent with the provisions
or purposes of this Agreement or any other Loan Document.

14.           Intentionally Omitted.

15.           Attorney-in-Fact.  Grantor hereby irrevocably appoints Lender as
its attorney-in-fact, with full authority in the place and stead of Grantor, and
in the name of Grantor, or otherwise, from time to time, in Lender’s sole and
absolute discretion to do any of the following acts or things: (a) to do all
acts and things which Lender may deem necessary or advisable to perfect and
continue perfected the security interests created by this Agreement, to
preserve, maintain and protect the Collateral and, to preserve, process,
develop, maintain and protect the Collateral; (b) to do any and every act which
Grantor is obligated to do under this Agreement, at the expense of Grantor and
without any obligation to do so; (c) to prepare, sign, file and record, for
Grantor, in the name of Grantor, any financing statement, application for
registration, or like paper, and to take any other action deemed by Lender
necessary or desirable in order to perfect or maintain perfected the security
interests granted hereby; (d) to endorse and transfer any portion of the
Collateral upon foreclosure by Lender; and (e) to execute any and all papers and
instruments and do all other things necessary or desirable to preserve and
protect the Collateral and to protect Lender’s security interests therein;
provided, however, that Lender shall be under no obligation whatsoever to take
any of the foregoing actions, and, absent bad faith, gross negligence, willful
misconduct or actual malice, Lender shall have no liability or responsibility
for any act taken or omission with respect thereto.  The foregoing power of
attorney is coupled with an interest and is irrevocable.

16.           Lender May Perform Obligations.  If Grantor fails to perform any
Obligation contained herein, and any applicable cure period has expired, Lender
may, but without any obligation to do so and without demand upon or prior notice
to Grantor, perform the same and take such other action as Lender may deem
necessary or desirable to protect the Collateral or Lender’s security interest
therein, Lender being hereby authorized (without limiting the general nature of
the authority hereinabove conferred) to pay, purchase, contest and compromise
any Lien which in the reasonable judgment of Lender appears to be prior or
superior to Lender’s security interests hereunder (other than Liens permitted by
the Loan Documents), and in exercising any such powers and authority to pay
necessary expenses, employ counsel and pay reasonable attorneys’ fees.  Grantor
hereby agrees to repay immediately upon demand all sums so expended by Lender,
together with interest from the date of expenditure at the rates set forth in
the Note.  Lender shall be under no duty or obligation to (a) except to the
extent required by Section 9-207 of the Colorado Uniform Commercial Code,
preserve, maintain or protect the Collateral or any of Grantor’s rights or
interest therein, (b) exercise any voting rights with respect to the Collateral,
whether or not an Event of Default has occurred or is continuing or (c) except
as otherwise provided herein, in any Loan Document, make or give any notices of
default, presentments, demands for performance, notices of nonperformance or
dishonor, protests, notices of protest or notices of any other nature whatsoever
in connection with the Collateral on behalf of Grantor or any other Person
having an interest therein; and Lender does not assume and shall not be
obligated to perform the obligations of Grantor, if any, with respect to the
Collateral.

11


--------------------------------------------------------------------------------


17.           Other Agreements.  Nothing herein shall in any way modify or limit
the effect of terms or conditions set forth in any other security or other
agreement executed by Grantor or in connection with the Obligations, but each
and every term and condition hereof shall be in addition thereto, except that,
in the event of any direct inconsistency between the provisions of the other
Loan Documents shall control.

18.           Continuing Effect.  This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor for liquidation or reorganization, should Grantor become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by Lender, whether as a “voidable preference,” “fraudulent conveyance,”
or otherwise, all as though such payment or performance had not been made.  In
the event that any payment or any part thereof is rescinded, reduced, restored
or returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

19.           Intentionally Omitted.

20.           Costs and Expenses.  Grantor agrees to pay to Lender all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements, including allocated costs of in-house
counsel), incurred by Lender in the enforcement or attempted enforcement of this
Agreement, whether or not an action is filed in connection therewith, and in
connection with any waiver or amendment of any term or provision hereof.  All
advances, charges, costs and expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by Lender in exercising any right, privilege,
power or remedy conferred by this Agreement (including, without limitation, the
right to perform any of the Obligations of Grantor under the Loan Documents or
any other Loan Document), or in the enforcement or attempted enforcement
thereof, shall be secured hereby and shall become a part of the Obligations and
shall be paid to Lender by Grantor immediately upon demand, together with
interest thereon at the rate set forth in the Loan Documents.

21.           Statute of Limitations and Other Laws.  Until the Obligations
shall have been paid and performed in full, the power of sale and all other
rights, privileges, powers and remedies granted to Lender hereunder shall
continue to exist and may be exercised by Lender at any time and from time to
time irrespective of the fact that any of the Obligations may have become barred
by any statute of limitations.  Grantor expressly waives the benefit of any and
all statutes of limitation, and any and all Laws providing for exemption of
property from execution or for valuation and appraisal upon foreclosure, to the
maximum extent permitted by applicable Law.

22.           Release of Collateral.  This Agreement and all Collateral pledged
to Lender hereunder shall be released when all Obligations have been paid and
(except for surviving obligations of indemnity as to which no claim is then
pending) performed in full and when Grantor has no right to receive any
additional advances under the Loan Documents.  Upon such release, Lender shall
return any Collateral to Grantor, or to the Person or Persons legally entitled
thereto, and shall endorse, execute, deliver, record and file all instruments
and documents, and

12


--------------------------------------------------------------------------------


do all other acts and things, reasonably required for the return of the
Collateral to Grantor, or to the Person or Persons legally entitled thereto, and
to evidence or document the release of Lender’s interests arising under this
Agreement, all as reasonably requested by, and at the sole expense of, Grantor.

23.           Intentionally Omitted.

24.           Additional Powers and Authorization.  Notwithstanding anything
contained herein to the contrary, the Lender may employ agents, trustees, or
attorneys-in-fact and may vest any of them with any property (including, without
limitation, any Collateral pledged hereunder), title, right or power deemed
necessary for the purposes of such appointment.

25.           Governing Law; Assignment; Jurisdiction; Notices.  This Agreement
shall be governed by, and construed and enforced in accordance with, the Laws of
Colorado (without regard to the conflicts of law or choice of law provisions
thereof).  This Agreement shall (a) bind Grantor and its successors and assigns,
provided that Grantor may not assign its rights or obligations under this
Agreement without the prior written consent of Lender (and any attempted
assignment without such consent shall be void), and (b) inure to the benefit of
the Lender, and its successors and assigns and Lender may, without notice to
Grantor and without affecting Grantor’s obligations hereunder, assign, sell or
grant participations in the Obligations, the Collateral and this Agreement, in
whole or in part.  Grantor hereby irrevocably (i) submits to the non-exclusive
jurisdiction of any United States Federal or State court sitting in Colorado in
any action or proceeding arising out of or relating to this Agreement, and (ii)
waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith.  Grantor agrees that the Lender may
disclose to any assignee of or participant in, or any prospective assignee of or
participant in, any rights or obligations of all or part of the Obligations any
and all information in Lenders’ possession concerning Grantor, Borrower’s
Representative, this Agreement and any security for this Agreement.  All notices
and other communications under this Agreement shall be in writing and shall be
given in the manner provided in Section 12.5 of the Deed of Trust.

26.           WAIVER OF JURY TRIAL; FINAL AGREEMENT.  GRANTOR AND, BY ACCEPTING
THIS AGREEMENT, THE LENDER (IN THIS SECTION 26, EACH A “PARTY” AND COLLECTIVELY
THE “PARTIES”) HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES OR ANY OF
THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT EACH PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  THIS AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR,

13


--------------------------------------------------------------------------------


CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Grantor has executed this Agreement by its duly authorized
officer as of the date first written above.

GRANTOR:

 

 

 

 

BEHRINGER HARVARD CORDILLERA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President

 


--------------------------------------------------------------------------------